Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/525462, filed on 10/25/2019. Claims 1-18 are still pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0002241 to Okawa et al in view of US Patent Application Publication No. 2015/0307321 to Breite et al (henceforth referred to as Okawa and Breite, respectively).
Regarding claims 1 and 4-11, Okawa teaches an elevator system (i.e. Fig. 1) comprising: 
an elevator car (i.e. Fig. 1, ref. 2) comprising one or more electrical service appliances (i.e. Fig. 1, ref. 12 or 10); 
a counterweight (i.e. Fig. 1, ref. 4);
a power source (i.e. Fig. 1, ref. 14) housed in the counterweight; and 
 a cable (i.e. Fig. 1, ref. 26) connected at a first end to the elevator car and at a second end to the counterweight and are electric conductor from the power source to the electrical service appliances. 
Wherein the power source in the counterweight comprises a rechargeable electrical battery (i.e. Fig. 1, ref. 14 and 15).
Further comprising a recharger system (i.e. Fig. 1, ref. 18, 19, 20) comprising a fixed power supply source (i.e. Fig. 1, ref. 20 and paragraph 0015, lines 1-5) associable to/in an elevator shaft wall (i.e. Fig. 1, ref. 5a), and operatively contacting the power source in the counterweight (i.e. paragraph 0015). 
Wherein the fixed power supply source electrically contacts the power source (i.e. paragraph 0015: “the transmitters 19 transmit power to receiver 18… therefore the storage batteries will be charged each time”). 
Wherein the fixed power supply source contacts the power source by electromagnetic induction (i.e. paragraph 0017).
Wherein the elevator car or the counterweight is provided with a first wireless data receiver (i.e. Fig. 1, ref. 30). 
Further comprising a plurality of second wireless data transceivers (i.e. Fig. 1, ref. 28) fixable to an elevator shaft side (i.e. Fig. 1, ref. 5b) connected to each other and to a controller (i.e. Fig. 1, ref. 29) that is configured to control them for transmitting or receiving data signals to and from the elevator car or the counterweight (i.e. paragraph 0020). 
Further comprising an auxiliary cable (i.e. Fig. 1, ref. 6) connected at a third end to the elevator car and at a fourth end to the counterweight. 
Okawa does not specifically teach the cable is a hoisting cable nor teach the cable comprising carbon nanotube (CNT) yarns. However, Breite teaches an elevator system (i.e. Fig. 1) comprising an elevator car (i.e. Fig. 1, ref. 106), a counterweight (i.e. Fig. 1, ref. 108) an a hoisting cable (i.e. Fig. 1, ref. 114) connected at a first end to the elevator car and at a second end to the counterweight, the hoisting cable (i.e. Fig. 3) comprising carbon nanotube (CNT) yarns (i.e. paragraph 0012, lines 7-13). Wherein the hoisting cable carries data signals between the counterweight and the elevator car (i.e. paragraph 0018: “data communication member”). Further comprising carbon nanotube yarns mechanically and electrically connected (i.e. paragraph 0018: “data communication member” and “electrical signals can be transmitted through the CNT … to provide power to the elevator car”). Breite also teaches trailing cables are generally used to transmit power and communication to the elevator car (i.e. paragraph 0002) whereas the hoisting rope with CNT in the hoisting rope to transmit communication and/or power to the car would eliminate the need for trailing cables (i.e. paragraph 0018, lines 16-24) to make installation of elevator system easier to install and less costly (i.e. paragraph 0015). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CNT in a hoisting cable as taught in Breite in the elevator system as taught in Okawa to eliminate the need for a trailing cable for easy installation and less cost and there would have been reasonable expectation of success. 
Regarding claims 12-15, Okawa discloses an elevator system (i.e. Fig. 1) comprising: 
a power source (i.e. Fig. 1, ref. 14) housed in a counterweight (i.e. Fig. 1, ref. 4); and 
a cable (i.e. Fig. 1, ref. 26) comprising a first end and a second end, the first end of the hoisting cable being connected to an elevator car (i.e. Fig. 1, ref. 2) and the second end of the cable being connected to the counterweight, and electrically couple the power source to electrical service appliances (i.e. Fig. 1, ref. 10, 12) in the elevator car; and 
a recharger system (i.e. Fig. 1, ref. 18, 19, 20) comprising a fixed power supply source (i.e. Fig. 1, ref. 20 and paragraph 0015, lines 1-5) associable to/in an elevator shaft wall (i.e. Fig. 1, ref. 5a), and operatively contacting the power source in the counterweight. 
Further comprising an auxiliary cable (i.e. Fig. 1, ref. 6) connected at a third end to the elevator car and at a fourth end to the counterweight. 
Wherein the fixed power supply source electrically contacts the power source (i.e. paragraph 0015: “the transmitters 19 transmit power to receiver 18… therefore the storage batteries will be charged each time”). 
Wherein the fixed power supply source contacts the power source by electromagnetic induction (i.e. paragraph 0017).
Okawa does not specifically teach the cable is a hoisting cable nor teach the cable comprising carbon nanotube (CNT) yarns. However, Breite teaches an elevator system (i.e. Fig. 1) comprising an elevator car (i.e. Fig. 1, ref. 106), a counterweight (i.e. Fig. 1, ref. 108) an a hoisting cable (i.e. Fig. 1, ref. 114) connected at a first end to the elevator car and at a second end to the counterweight, the hoisting cable (i.e. Fig. 3) comprising carbon nanotube (CNT) yarns (i.e. paragraph 0012, lines 7-13). Wherein the hoisting cable carries data signals between the counterweight and the elevator car (i.e. paragraph 0018: “data communication member”). Further comprising carbon nanotube yarns mechanically and electrically connected (i.e. paragraph 0018: “data communication member” and “electrical signals can be transmitted through the CNT … to provide power to the elevator car”). Breite also teaches trailing cables are generally used to transmit power and communication to the elevator car (i.e. paragraph 0002) whereas the hoisting rope with CNT in the hoisting rope to transmit communication and/or power to the car would eliminate the need for trailing cables (i.e. paragraph 0018, lines 16-24) to make installation of elevator system easier to install and less costly (i.e. paragraph 0015). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CNT in a hoisting cable as taught in Breite in the elevator system as taught in Okawa to eliminate the need for a trailing cable for easy installation and less cost and there would have been reasonable expectation of success. 
 Regarding claim 16, Okawa teaches a cable (i.e. Fig. 1, ref. 6) for an elevator system (i.e. Fig. 1), the cable being adapted to be connected at a first end to an elevator car (i.e. Fig. 1, ref. 2) and a second end to a counterweight (i.e. Fig. 1, ref. 4), mechanically support the elevator car and the counterweight and are electric conductor from a power source (i.e. Fig. 1, ref. 14) housed in the counterweight to one or more electrical service appliances (i.e. Fig. 1, ref. 10, 12) of the elevator car. 
Okawa does not specifically teach the cable is a hoisting cable nor teach the cable comprising carbon nanotube (CNT) yarns. However, Breite teaches an elevator system (i.e. Fig. 1) comprising an elevator car (i.e. Fig. 1, ref. 106), a counterweight (i.e. Fig. 1, ref. 108) an a hoisting cable (i.e. Fig. 1, ref. 114) connected at a first end to the elevator car and at a second end to the counterweight, the hoisting cable (i.e. Fig. 3) comprising carbon nanotube (CNT) yarns (i.e. paragraph 0012, lines 7-13). Wherein the hoisting cable carries data signals between the counterweight and the elevator car (i.e. paragraph 0018: “data communication member”). Further comprising carbon nanotube yarns mechanically and electrically connected (i.e. paragraph 0018: “data communication member” and “electrical signals can be transmitted through the CNT … to provide power to the elevator car”). Breite also teaches trailing cables are generally used to transmit power and communication to the elevator car (i.e. paragraph 0002) whereas the hoisting rope with CNT in the hoisting rope to transmit communication and/or power to the car would eliminate the need for trailing cables (i.e. paragraph 0018, lines 16-24) to make installation of elevator system easier to install and less costly (i.e. paragraph 0015). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CNT in a hoisting cable as taught in Breite in the elevator system as taught in Okawa to eliminate the need for a trailing cable for easy installation and less cost and there would have been reasonable expectation of success. 

Claim(s) 2-3 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0002241 to Okawa et al in view of US Patent Application Publication No. 2015/0307321 to Breite et al in further view of KR 10-1497784 to Dudde et al (henceforth referred to as Dudde). 
Regarding claims 2-3 and 17-18, Okawa in view of Breite does not specifically teach the carbon nanotube are of multi wall or few wall type. However, multiwall type carbon nanotube are common in the art. For example, Dudde teaches an elevator hoisting rope (i.e. Title) with multi walled carbon nanotube additives to improve the mechanical performance of the composite material of the hoisting rope (i.e. Machine translation lines 1516-1518). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multiwalled type carbon nanotubes as taught in Dudde in the hoisting cable as taught in Okawa in view of Breite to improve mechanical performance and there would have been reasonable expectation of success. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2018/0282125 to Zhao teaches an elevator hoisting rope comprising carbon nanotube fibers;
US Patent Application Publication No. 2018/0282125 to Tiner teaches an elevator with a power source within a counterweight.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654